Citation Nr: 1106874	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1971 to August 1973.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision of the Boston, Massachusetts Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2008 and August 
2009 the case was remanded for additional development.  


FINDING OF FACT

A bilateral hearing loss disability was not manifested in 
service; sensorineural hearing loss (SNHL) was not manifested in 
the Veteran's first postservice year; and the preponderance of 
the evidence is against a finding that the Veteran's current 
bilateral hearing loss disability is related to his service or to 
any event therein.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
An April 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO arranged for examinations in October 
2006, March 2009, and March 2010 (with July 2010 addendum).  The 
March 2010 examination is adequate as it considered the evidence 
of record and the reported history of the Veteran, was based on 
an examination of the Veteran, noted pertinent history and all 
findings necessary for a proper determination in the matter, and 
(the July 2010 addendum) explained the rationale for the opinion 
offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must 
provide an examination that is adequate for rating purposes).  

In August 2009, the case was remanded so that the Veteran could 
be afforded a VA examination, provided with VCAA notice, and so 
updated VA treatment records could be secured.  The Board finds 
substantial compliance with its remand instructions, as the 
Veteran was afforded a VA examination, he was provided with VCAA 
compliant notice, and updated VA treatment records were secured.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim.


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the 
nervous system (to include SNHL) may be presumed if such is 
manifested to a compensable degree within a year following a 
Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired hearing 
is considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence as appropriate and the analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's DD Form-214 reflects that his military occupation 
specialty (MOS) in service was ammunition storage operator.

On August 1971 service entrance examination the Veteran's ears 
were normal on clinical evaluation; puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
NA
10
LEFT
10
5
5
5
5



On August 1973 service separation examination the Veteran's ears 
were normal on clinical evaluation; puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
NA
25
LEFT
0 or 5
5
0
NA
10

A March 2006 VA outpatient treatment record shows the Veteran had 
bilateral hearing loss by VA standards and wore hearing aids.  

In April 2006 correspondence the Veteran related that working as 
an ammunition storage specialist he used large forklifts, the 
environment was very noisy, and no hearing protection was used.  
He summarized that he believed that his hearing loss was a result 
of his in service noise exposure.    

On October 2006 examination (on behalf of VA) the Veteran 
reported that he worked as an ammunition storage specialist in 
service and noticed hearing loss between 1972-1973.  Post-service 
noise exposure included working as a gas attendant, truck driver, 
and lineman (with hearing protection).  The Veteran denied 
recreational noise exposure.  Puretone audiometry revealed a mild 
sloping to moderately severe SNHL from 250 Hz to 4 KHz rising to 
moderate loss from 6 KHz to 8 KHz in each ear.  The left ear 
presented with a mild sloping to moderate SNHL from 250 Hz to 8 
KHz.  

A December 2009 social security administration (SSA) CD-ROM does 
not reveal any evidence relating to hearing loss.  

On March 2009 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
70
70
LEFT
20
30
45
55
55
The Veteran complained of hearing loss (needing visual cues in 
conversation) and that such had been a long-standing problem.  He 
reported he did not have any pre-service noise exposure and that 
in service he was an ammunition storage specialist and used large 
forklifts for 10 months without hearing protection.  Post-service 
occupational noise exposure involved being around large drills 
for six months with hearing protection.  There was no report of 
recreational noise exposure.  The diagnosis was mild, sloping to 
severe, SNHL from 250 Hz to 4 KHz recovering to moderately severe 
at 6 and 8 KHz in the right ear and mild, sloping to moderately 
severe SNHL from 1 KHz to 8 KHz.  The examiner noted that 
enlistment and separation examinations showed hearing sensitivity 
within normal limits in both ears and opined that it was less 
likely as not that the Veteran's hearing loss was related to 
military service.      

On March 2010 VA examination, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
75
70
85
LEFT
30
40
45
55
65

The Veteran complained of bilateral hearing loss.  He reported 
noise exposure in service from forklifts and working in the 
ammunition depot, post-service occupationally from working in 
construction and rock drilling, and post-service recreationally 
from hunting.  The diagnosis was mild to severe bilateral SNHL.  
The examiner opined that hearing loss was less likely as not 
caused by or as a result of forklifts at the ammunition depot.  
The examiner reasoned that enlistment and separation examinations 
both revealed puretone thresholds well within normal limits.  

A July 2010 addendum to March 2010 VA examination notes that 
since the Veteran's enlistment and separation examinations showed 
hearing within normal limits there was no hearing loss documented 
to suggest that hearing loss was incurred in or aggravated during 
the Veteran's service.  The examiner noted that the Veteran 
denied any pre-service noise exposure and that post-service noise 
exposure included construction and rock drilling.  He noted that 
based on results of October 2006 and March 2009 audiological 
evaluations, there was a reduction in thresholds that must have 
occurred after military service as noise induced hearing loss is 
not known to be progressive after the fact.  

The Veteran alleges that he has hearing loss as a result of noise 
exposure from his duties as an ammunition storage specialist in 
service.  It is not in dispute that he now has a bilateral 
hearing loss disability by VA standards, as such is diagnosed and 
shown by official audiometry.  It may also be reasonably conceded 
that he was exposed to noise trauma in service.

The Veteran's STRs (including his service separation examination 
report) do not show a hearing loss disability.  Furthermore, 
there is no evidence that SNHL was manifested in the first year 
following the Veteran's discharge from active duty.  
Consequently, service connection for a bilateral hearing loss 
disability on the basis that such became manifest in service and 
persisted, or on a presumptive basis (for SNHL as an organic 
disease of the nervous system under 38 U.S.C.A. § 1112) is not 
warranted.  

Under these circumstances, what is required to establish service 
connection for the bilateral hearing loss disability is that 
there must be competent evidence that relates the Veteran's 
hearing loss to his service/to include noise exposure therein.

The only competent evidence of record that the Board has found 
probative regarding a nexus between the Veteran's hearing loss 
and his service/noise exposure therein is the opinion of the 
March 2010 VA examiner. [The October 2006 examiner did not offer 
a nexus opinion and the opinion of the March 2009 VA examiner was 
found to be inadequate].  The March 2010 VA examiner opined that 
the Veteran's hearing loss was less likely as not caused by or as 
a result of his service (forklifts at the ammunition depot) 
because his enlistment and separation examinations both revealed 
puretone thresholds well within normal limits.  In a June 2010 
addendum he clarified his rationale by noting the presence of a 
post-service etiology for hearing loss.  He explained that 
because noise-induced hearing loss is not known to be progressive 
after the fact and the Veteran's service separation examination 
did not show a hearing loss disability, prior examinations 
revealed a hearing loss that must have occurred after military 
service (i.e. noise-induced SNHL is not known to be progressive 
after noise exposure).  As the opinion is by a medical 
professional competent to provide it, and explains the underlying 
rationale (citing to medical evidence), it is probative evidence 
in this matter.  As there is no competent evidence to the 
contrary the Board finds it to be persuasive.   

The first clinical documentation of hearing loss occurs in March 
2006 (more than 33 years after service).  Notably, a lengthy time 
interval between service and the first postservice clinical 
notation of complaints or symptoms associated with a disability 
for which service connection is sought is of itself a factor for 
consideration against a finding that such disability is related 
to service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 
2000) (in a claim alleging that a disability was aggravated by 
service). 

The Board acknowledges that competent medical evidence is not 
always required when the determinative issue is a medical nexus 
and that the Veteran is competent to provide lay evidence as to 
observation of his hearing loss symptoms.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 
Vet. App. 303, 308-309 (2007).  However, in this case a hearing 
loss disability by VA standards must be diagnosed through 
audiometric testing.  Therefore the Veteran is not competent to 
establish by his own statements that his hearing loss disability 
(first documented in March 2006) had its onset in service 
(especially in light of contrary audiometric findings on service 
separation examination).  Additionally, the Veteran is not 
competent in this instance to opine that his current hearing loss 
disability is related to remote noise trauma in service 
(occurring 33 years prior) as that is a complex medical question 
that requires medical expertise and training including: knowledge 
of the etiology of disease; review of current clinical and 
audiometric findings; and correlation with past medical records 
and reported history.  Accordingly, the matter of a nexus in the 
instant case is not subject to resolution through lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(distinguishing the ability of a lay witness to offer evidence 
capable of observation from the ability to offer evidence that 
requires medical knowledge).  

The preponderance of the evidence is against the Veteran's claim.  
Therefore, the benefit of the doubt rule does not apply; the 
claim must be denied. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


